Title: From John Adams to Benjamin Stoddert, 30 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy Aug 30th 1799

Talbots arrival at Hampton road on the 15 & his determination to sail for Cayenne in two or three days give me great pleasure.—As I see neither wisdom nor duty nor courage in exposeing yourself family and clerks to unnecessary danger, I am very well satisfyed with your removal to Trenton.—Inclosed is a letter from McNeil of the 1st with a copy of his letter to the Govenor of 28 July. T. T. signifies Turell Tufts our consul at Surrinam. I pray you to crowd as much force as possible to Cayenne & Surrinam as the French will probably make their principal exertions there.
